Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 1 of 15

MOTION SEQUENCE NUMBER 3
OCTOBER 10, 2017

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART

 

we ee ee ee ee ew ee ee we eee ee ee eee 4
EMILIE BOSAK
Plaintiff, INDEX NO.
300417/2011
-against-
NOTICE OF MOTION
MANUEL P. ASENSIO,
Defendant.
_ i ee ea ee et ee OS SS SS A a xX

 

PLEASE TAKE NOTICE that upon the annexed affidavit of
Manuel P. Asensio, dated and sworn to on October 10, 2017, and all of the
papers and proceedings had herein, the undersigned will move this Court, at
the Motion Support Office at the Courthouse located at 60 Centre Street,
Room 130, on October 27, 2017 pursuant to CP.L.R2214Ib] at 9:30 o’clock
in the forenoon of that day, or as soon thereafter as the parties and/or their
counsel can be heard for an order pursuant to C.P.L.R. 3215 granting the
following:

a. For an order entering a default judgment against Plaintiff Emilie

Bosak [“Mother”] on Defendant Manuel P. Asensio’s [“Father’’|

September 21, 2017 Notice of Motion; and
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 2 of 15

b. A Finding of Fact that the Mother violated the April 30, 2013
Stipulation of Settlement by committing perjury on January 15, 2016
for the purpose of effectively terminating Father’s parental rights

without evidence, reason or hearing since that date; and

c. Restoring the Father’s Parental Rights; and

such other and further relief as this Court deems just and proper.

Pursuant to C.P.L.R. Section 2214(b), answering affidavits, if any, are

required to be served upon the undersigned at least seven days before the

I 7 above i ism U. motion:
hrf fy leetyec

Manuel P. Asensio

Defendant

400 East 54" Street, Apartment 29B
New York, New York 10022
917-515-5200

return date of this motion.

New York, New York
October 10, 2017

TO: Emilie Marie Bosak
355 East 72st Street, Apartment 17C
New York, NY 10021
(917) 579-1413 emilie.bosak(@gmail.com

 
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 3 of 15

MOTION SEQUENCE NUMBER 3

 

 

 

 

 

OCTOBER 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART
ee ee ee ee ne a ee ee ane ms ome re ese ae mm nn oe er re me ce mn Oe ee me Oe me ee Se Sa ee OY x
EMILIE BOSAK
Plaintiff, INDEX NO. 300417/2011
-against-
AFFIDAVIT IN SUPPORT
OF MOTION TO DEFAULT
FACT FINDING AND
RESTORING FATHER’S
PARENTAL RIGHTS
MANUEL P. ASENSIO,
Defendant.
i i a i ee c's Gis in ba eo im psu i tn i'm ea ein x

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _)

MANUEL P. ASENSIO, being duly sworn, deposes and says:

I am the Defendant [“Father”] in the above referenced matter. The Father is
fully familiar with the facts and documents of this action. The Father makes this
affidavit from personal knowledge under pain of perjury in support of the entry of a

default order pursuant to C.P.L.R. 3215 for her intentional and deliberate failure to
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 4 of 15

reply to the Father’s September 21, 2017 Notice of Motion and affidavit in support

that is Annex | hereto.

The Father submits the within affidavit pursuant to his legally protected
natural right to enjoy the companionship, provide parental control and guidance, and

protect and secure the best interest of his daughter, Eva Asensio.

The Father submits this affidavit under the authority of the Constitution of the
State New York Article 6 Section 7 [a] that provides that “the supreme court shall
have general original jurisdiction in law and equity” and Section 13 [d] of the
Constitution’s same Article 7 stating the Family Court “shall in no way limit or
impair the jurisdiction of the supreme court as set forth in Section Seven of this

Article.”

This motion is also filed pursuant to the Supreme Court’s August 13, 2013
Judgment of Divorce [“JOD”] ordering that this Court retain jurisdiction
concurrently with the Family Court for enforcing the terms of its JOD “as iT finds
appropriate under the circumstances existing at the time application for that purpose

is made to it.”

The Father submits this affidavit in support of an order granting the following:
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 5 of 15

a. an order entering a default judgment against Plaintiff Emilie Bosak
[““Mother”] on Defendant Manuel P. Asensio September 21, 2017 Notice of
Motion; and

b. A Finding of Fact that the Mother violated the April 30, 2013 Stipulation of
Settlement by committing perjury on January 15, 2016 for the purpose of
effectively terminating Father’s parental rights without evidence, reason or
hearing since that date; and

c. Restoring the Father’s Parental Rights; and

Such other and further relief as the Supreme Court deems just and proper.

THE SUPREME COURT SHOULD NOT HAVE SUMMARILY DENIED
THE FATHER A HEARING ON HIS MAY 10, 2017 MOTION

The two attached Notices of Motion and supporting papers rely on actions containing
evidence against a recent politically appointed official. He is a Magistrate under the
New York State Family Court Act. The New York County Family Court demoted
the official and assigned him its juvenile delinquency part. This Court is a limited
jurisdiction court inferior to Supreme Court and its judges are under the jurisdiction
of the Supreme Court and not of similar rank nor co-equals with Supreme Court

Justices.
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 6 of 15

As shown in the attached Motions and as briefly outlined below, the Father has filed
civil and Special Proceedings actions against this official. The official faces evidence
and factual allegations that he colluded with the Mother. They planned the collusion
to justify suspending the Father. However, the official performed no judicial
function to enter the suspension and has no such discretion over the Father’s rights
under this Court’s JOD. Thus, the official deliberately acted in clear absence of
jurisdiction and without authority and without the least possible reason. The official
and mother acted based on a plan to force the Father to see his daughter under
supervision and then colluded the supervisor to harass the Father and his daughter.
The Official allowed the Mother, the supervisor and the attorney for the child to
speak to the innocent child in his name. The speech reduced the Father in the child’s

eyes. It was in opposition of the Father’s lifetime of parental guidance.

Further, the official faces evidence and factual allegations that he deliberately
illegally processed and committed the Father twice and that he lied to the Supreme
Justice Hon. Barbara Jaffe as part of his plan to execute the second illegal
commitment. Further, that the official enters financial orders against the Father
without his consent and while ignoring court filings verified by him and his attorney

that he had withdrawn his Petition due to the official’s conscious wrongdoing in
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 7 of 15

entering these orders and his refusal to hearing the Father’s applications based on

his conscious wrongdoing.

The detailed and documented evidence affects the legality of the entire Family Court
case, which commenced in July 2013. It is extraordinary overwhelming and

undeniable. The official’s motive is typical to avoid enforcing this Court’s orders.

The conduct above is utterly intolerable but is particularly illegal in this case. The
Father's case is against a mother devoted her to partying with unsavory characters,
traveling, the glorification of public displays of illicit sexual conduct and drug use
and is anti-religion, anti-family, anti-work ethic and anti-education. This mother
exposes the child to drug use and as shown herein seriously dangerous behavior that
the child has copied. This on top of committing perjury to interfere in the relationship

between the Father and his daughter.

In this case, the prima facie evidence shows that mother has totally blocked ALL
contact between the Father and his daughter. This obligates that she lost custody and
had acted in ways that make the mother an unfit parent. The court may and should
order a change in custody by default. The Mother has defaulted fi the current

petition. Meanwhile she has appeared with counsel in the Family Court and brought
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 8 of 15

an application to dismiss the Father’s May 10, 2017 petition. This confers personal

jurisdiction. C.P.L.R. Rule 320.

The mother’s conduct justifies a change in custody without a further hearing. There
is no need for a hearing. The mother has flaunted her want and desire to exclude the
father, shamelessly colluding with Respondent Fasanya’s conscious wrongdoing and
his judicial appointees, the attorney for the child and supervisor. There is undisputed
proof the Mother engaged in fraud to make her want and desire to exclude the Father

a reality.

This Court must be cognizant of the rule that custodial parent’s interference with a
child’s relationship with the non-custodial parent is “so inconsistent with the best
interests of the child as to per se raise a strong probability that the offending party is

unfit to act as custodial parent.”

There is no “real question” whether the mother has colluded with the official and
maliciously plotted and committed perjury to interfere and attempt to alienate the
child from her Father. The Father has not had any visitation or custody or any form
of normal contact with his daughter children since January 15, 2016 exclusively

because of the Mother’s fraudulent and malicious conduct.
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 9 of 15

THE SUPREME COURT’S SUMMARY DENIAL WAS MADE IN
CONTRAVENTION OF REASON AND LAW

The Supreme Court failed to consider the law and facts presented by Counsel
in the Affirmation and Reply Affirmation in support of the Father’s May 10, 2017
motion in its June 26, 2017 denial of a hearing. The Hon. Supreme Court Justice
Laura E. Drager issued the denial orally from the bench based on de hors information

she obtained about certain Family Court proceedings addressed below.

A transcript of this directive is attached at Exhibit 1 to the Father’s September
21, 2017 Motion. This motion and the Father’s Reply to the Mother’s motion to
dismiss is EXHIBIT 1 hereto. The Mother failed to file a response to the Father’s
May 10, 2017 motion made returnable by Notice of Motion on October 5, 2007. The
Father has repeatedly communicated with the Mother’s former counsel about the

Mother’s default. They have ignored the Father, as is typical conduct by them.

The transcript shows the Justice prohibiting the Father from testifying about
the Family Court proceedings. In fact, as shown below, the testimony would have

evidenced the Mother’s collusion with the presiding judge and his utterly intolerable,
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 10 of 15

conscious wrongdoings and the impact they have had on legality of the entire Family

Court proceedings.

Most importantly, this Court failed to consider the risk for harm to Eva. A still
shot from a video that the Mother posted of herself on Instagram shows her
recklessly walking back and forth while holding her topless breasts on a ledge of a
high-rise rooftop. This evidence on page 6 of Exhibit 4 to the Father’s May 10, 2017
motion attached as Exhibit 1. Pages 1 through 6 in ANNEX 2 are photos posted to
Instagram by the Mother, Eva and her friend, showing Eva engaging in these same
reckless behaviors of posing, walking, and sitting on the ledge of a high-rise rooftop.
This is a clear imitation of the Mother, as seen on page 2 of the ANNEX 2 showing
photos side by side of the Mother and Eva sitting on a rooftop ledge on the outside
side of the railing with their legs hanging over the ledge. The Mother has failed to
inform the Father about these activities. She will not take corrective actions since
she herself glorifies and promotes these obviously unacceptable dangerous

behaviors.

The Father is the Petitioner in two Supreme Court Article 78 Petitions seeking
Writs of Prohibition [“Writs”] against New York County Family Court Magistrate
Adetokunbo O. Fasanya’s [“Respondent Fasanya”] conscious wrongdoing in the

case captioned Manuel P. Asensio, Petitioner against Emilie Marie Bosak,

8
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 11 of 15

Respondent, Family Court of the County of New York, Docket No. V-43839-
13/13A and the Mother’s Family Court case in Docket No. V-38917-15/15A.

Hereinafter these two cases are the “Family Court Cases.”

The Writs contain factual allegations and other evidence pertaining to the
Respondent Fasanya’s illegal, unauthorized, administrative not judicial, actions,
which he deliberately took outside of his jurisdiction in collusion with the Mother
and his judicial appointees. These are actions deliberately taken by Respondent
Fasanya are not factual or legal errors made while engaged in a judicial function.
They are not in the nature of judicial or official duties to act upon a normal custody
dispute over this Court’s JOV between two to fit parents, especially in consideration
of the facts and laws applicable to the Family Court Case. The Writs address actions
Respondent Fasanya took that are not within his discretion or authority and that are

not judicial functions.

The Writs contain factual allegations and other evidence demonstrating
beyond reasonable doubt that Respondent Fasanya intervened in the private life of

the Father and his daughter for the malicious purpose of creating facts himself and
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 12 of 15

in collusion with the Mother and his judicial appointees to reach a Final Disposition

that is not legally reviewable.

The Respondent Fasanya has failed to answer the Article 78s and failed to
comply with the Father’s discovery demands. Further, the Hon. Supreme Court
Justice Nancy M. Bannon who is presiding over the Article 78s denied the Father’s
motions for a Temporary Restraining Order [““TRO”] against Respondent Fasanya
in his motion’s seeking a Stay of the Family Court Cases and made the motion
returnable on January 24, 2018. The obvious make the Stay ineffectual and
academic. The Appellate Division denied the Father’s application to issue the TRO
but granted the Father the right to appeal. Respondent Fasanya obtained two

adjournments. He is presently in default.

THE MOTHER'S COURT RECORD SHOWS BEYOND DOUBT THAT
SHE IS A DANGEROUS PERSON AND UNFIT TO BE
EVA ASENSIO'S CUSTODIAL PARENT
The Mother is the moneyed, more affluent parent and former spouse. She has
an undeniable 6-year-record (commencing August 2011) of constantly using one of
New York County's most aggressive and expensive divorce attorneys, Chemtob

Moss & Forman, LLP, to assist her in committing perjury in support of fraudulent

Supreme Court and then Family Court filings in order to interfere with the Father's

10
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 13 of 15

natural and Supreme Court ordered parenting rights. In Supreme Court the Mother
committed these acts first to interfere with the Supreme Court’s March 28, 2011
Preliminary Conference Order stipulating to equal, 50-50 time sharing and co-
custody [EXHIBIT 2] and then the Supreme Court’s April 30, 2013 order

Stipulation of Settlement. Finally, this Court’s JOD.

Before creating the above record (commencing on September 13, 2010), the
Mother established a record of colluding with the notorious Stefano "Fashion Cafe"
Chitis, her financier, and his family’s New York $1,000 an hour criminal attorney,
Judd Burstein, P.C. [EXHIBIT 3] to committing perjury in order to interfere with
the parties’ February 15, 2007 divorce and custody agreement. EXHIBIT 4 is an
affidavit pertaining to the Father’s defense of the Mother’s second act of perjury in
a police report in order to use in this Court’s custody case. This evidence of the
Mother’s perjury is recorded as Number 5 on the Father’s October 8, 2015 Request

for the Production of Documents by the Mother attached hereto as EXHIBIT 5.

The Mother and Father conceived their child under a 2003 contractual
arrangement that reflects their lack of want or desire and lack of interest in joining
their lives together financially, romantically or emotionally. Under the agreement

the Father motivated, support and assisted the Mother in obtaining a high school

11
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 14 of 15

equivalence diploma and college education, and provided for her post-graduate
course work and a U.S. residence and Citizenship. Further, the Father provided the

mother with peace, stability security to help her overcome her abusive drug and

alcohol habit.

The Court record proves that Mother rejected the values of education and
peace, stability security and used Mr. Chitis money to avoid work and education
and waste her time doing drugs and engaging in a lascivious, solipsistic and

meretricious lifestyle.

The above is undeniably in contradiction to the Father’s lifestyle and
teachings and belief. The Mother’s perjury committed in other to interefere with
the Father’s Parental Control and guidance has caused grave and serious damage to
his daughter. This includes a sudden, unexplained end to Eva’s religious education
and attack on Eva’s beliefs, cultural and self-identity, her family relations, academic
performance and interest in academic achievement, morals, and manners by
Respondent Fasanya and his appointees as wanted, desired and applied for by the

Mother under her perjury.

12
Case 1:18-cv-10933-RA Document 18-1 Filed 12/17/18 Page 15 of 15

ALL FACTS AND LAW RELATED TO THIS APPLICATION ARE
PRESENTLY BEING LITIGATED IN THE SUPREME COURT AND ITS
APPELLATE DIVISION

Respondent Fasanya is responsible for effectively terminating Father’s
parental rights without a hearing in complete derogation of law by blithely signing
the Mother’s hearsay orders to show cause seeking the Father’s January 15, 2017
suspension and thereafter refusing to enter a decision on the Father’s first-in-time
Petition to Violate the Mother, his cross motion to vacate the illegal suspension. He
then adjourned hearing after hearing on the allegations supporting the order to show

cause. This action constitutes an egregious violation of the Father’s most basic

parenting rights and constitute the law and facts that are on trial in the Article 78s.

The Article 78s contain evidence of Respondent Fasanya’s collusion with the
Mother and granting her full and complete custody over the child. Respondent
Fasanya has acted as her surrogate, colluding with her to create false evidence and
then adopting her position against the Father in every dispute between the parents
and using court procedure to silence the Father’s applications and attempts to

present his side of any issue.

Respondent Fasanya is acting in clear and obvious legal violation of Judiciary

Law 100 and taking discretions with the Father’s rights illegally by using his general

13
